Simmons, Justice.
Parker was indicted in Rockdale superior court for carrying concealed weapons on November 1st, 1886. The indictment was found at the August term, 1887, of that court. The jury returned a verdict of guilty. He made a motion for a new trial, which was overruled by the court, and he excepted. The 1st, 2d and 3d grounds are the usual ones, that the verdict was contrary to law and to the evidence, etc. The 4th and 8th grounds *333relate to newly discovered evidence. The 5th and 7th grounds complain of the want of time on the part of the defendant' to prepare his case for trial. The 6th ground is, that one of the jurors agreed to the verdict reluctantly. The 9th ground is, that the' court refused to grant the defendant a continuance to allow him to subpoena a witness, by whom he expected to show that he did not have a pistol concealed.
"We have read this record carefully, and are satisfied that there is no merit in any of the grounds of the motion for a new trial.
1. The evidence abundantly sustains the finding of the jury.
2. Complaint is made that the court did not grant sufficient time to properly prepare for the defence of the case. That was a matter within the discretion of the court. No reason seems to have been assigned to the court why the defendant was not .properly prepared to go into the trial of the case. The court allowed him one hour after the case was called; and the record does not disclose that further time was asked for by the defendant. The law of the ease is simple.
3. The motion to continue because he was not prepared was simply to have one witness subpoenaed, by whom he expected to prove that at a certain time he did not have a pistol concealed about his person. The solicitor-general admitted that if the witness were present, he could prove that at that particular time he did not have a pistol concealed, but that was not the time alleged in the indictment, or the time upon which the solicitor-general relied for conviction.
4. The newly discovered testimony was simply for the purpose of impeaching the State’s witnesses; and this court has frequently ruled that it will not grant a new trial where the newly discovered evidence is for the purpose of impeachment.
*3345. There was no error in overruling the motion upon the 6th ground thereof, to wif: that one of the jurors when polled answered that he had agreed to the verdict, but had agreed to it reluctantly. If a juror agrees to a verdict, that in law is sufficient. If verdicts are to be set aside because some of the jurors agree to them' reluctantly, very few verdicts in important cases would be allowed to stand. 'The law does not inquire as to the degree of reluctance or willingness with which a juror’s mind assents to the verdict. Its only inquiry is, does he agree to it ? If he does, that is sufficient.
Judgment affirmed.